Citation Nr: 0832459	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The June 2003 rating 
decision addressed several issues, but the notice of 
disagreement received in July 2003 only listed the PTSD 
issue.  A statement of the case addressing the PTSD issue was 
issued in December 2003, and a substantive appeal was 
received in July 2004.  

The issue on appeal was remanded in January 2008 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran did not participate in combat and his claimed 
inservice stressors have not been corroborated.

2.  Any current PTSD is not related to the veteran's active 
duty service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2003.  In June 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service private medical records.  The 
evidence of record also contains a  report of VA examination 
performed in April 2005.  The examination report obtained is 
fully adequate and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The RO has also made appropriate requests to attempt 
to corroborate the veteran's claimed stressors.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no supporting 
evidence that the veteran participated in combat during 
active service in Vietnam.  Service records document service 
aboard a ship, but there is no verification of any combat 
action, nor does the veteran's service record show that he 
was awarded any combat decorations.  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).  

As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran's service medical records, including a November 
1967 Report of Medical Examination for separation purposes, 
contain no findings attributed to any psychiatric disorder, 
to include PTSD.

Private medical records from Dr. E.J.B. dated in March 2003 
reflect that the veteran was diagnosed with PTSD.  

In June 2003, the veteran submitted a stressor statement 
regarding a shipboard emergency during active service in 
September 1967.  

The veteran underwent a VA examination in April 2005.  He 
reported that there were two traumatic incidents in 1967.  He 
stated that he was assigned to a riverboat patrol in a combat 
zone and was put on watch while others were below deck while 
on battle patrol in the Tonkin Gulf.  He claimed that he was 
unprepared, as he had not been trained to shoot the rifle 
that was thrust into his hands.  He stated that he felt as 
though he might be shot or threatened by someone approaching 
the boat.  He claimed that, on another occasion, he was 
awakened when he was sleeping below deck to hear depth 
charges that had broken free above him on the fantail, and 
they were rolling back and forth because they were in heavy 
seas.  He stated that he got up to go secure the depth 
charges when the seas became so rough that he decided all he 
could do was to go back to his bed and hide.  He claimed that 
he was extremely embarrassed that he was a coward and just 
waited in bed until one of the depth charges would go off and 
kill him.  

Following mental status examination, the examiner diagnosed 
mild to moderate chronic PTSD.  The examiner opined that the 
veteran's condition was more likely than not a result of his 
experiences while in the United States Navy.  

The Board acknowledges that there has been a medical 
diagnosis of PTSD.  However, in Zarycki v. Brown, 6 Vet. App. 
91 (1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  Thus, this appeal turns on the questions 
of whether the veteran's alleged stressors have been or could 
be verified and, if so, whether such verified stressor can be 
linked to a diagnosis of PTSD.

A letter from National Archives and Records Administration 
received in May 2007 reflects that a review of the deck logs 
of the veteran's ship for the two month period between August 
1 and September 30, 1967 revealed no references to a typhoon 
or the depth charges breaking free.  The veteran's claimed 
stressor of being fearful while on riverboat patrol is not in 
itself the type of stressor which can be verified.  The 
veteran has not identified any actual combat incident as to 
time and location which would allow for corroboration through 
official sources.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; the 
claimed stressors have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  The veteran's diagnosis of PTSD, first shown many 
years after service, has not been attributed to a verified 
in-service stressor.  The Board stresses that by regulation 
the claimed stressors must be corroborated since there is 
otherwise no showing that the veteran engaged in combat.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is not warranted.

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


